Citation Nr: 0524957	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  02-00 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1967 to December 
1969.

Initially, the Board of Veterans' Appeals (Board) notes that 
following the Board's March 2003 decision which reopened the 
veteran's claim for service connection for PTSD, efforts were 
undertaken to verify the veteran's claimed stressors, 
including certain development action requested in the Board's 
remand of November 2003.  The Board finds that this action 
has been accomplished to the extent possible, and that this 
matter is now ready for further appellate review.


FINDING OF FACT

The veteran has PTSD which is associated with his military 
service.


CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board finds that this matter has been 
sufficiently developed pursuant to the guidelines established 
under Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA), 
and that since the Board has determined that the evidence 
supports the grant of the benefits sought, any lack of notice 
and/or development under the VCAA cannot be considered 
prejudicial to the veteran, and that remand for such notice 
and/or development would be an unnecessary use of Department 
of Veterans Affairs (VA) time and resources.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2004).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2004); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).  38 C.F.R. § 4.125(a) (2004) requires that diagnoses 
of mental disorders conform to the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).

Service medical records reflect no relevant complaints or 
treatment.

Service personnel records reflect that the veteran served in 
the Republic of Vietnam over the period of May 1968 to May 
1969.  From May 1968 to November 1968, his occupational 
specialties were cannoneer and truck driver, and he was 
assigned to "SVC" Battery, 6th Battalion, 27th Artillery, 
and from November 1968 to May 1969, he was a cannoneer and 
prime mover driver for "C" Battery, 6th Battalion, 84th 
Artillery.  

VA PTSD examination in January 1999 revealed the veteran's 
recollection of supporting artillery units in the field as 
part of his service artillery battery.  He recalled an 
incident where the front of his convoy was under fire and he 
later drove by dead bodies.  At another location, the enemy 
made an effort to overrun his camp.  He also recalled an 
incident where one side of an airstrip was attacked while the 
veteran was positioned on the other side of the strip.  The 
examiner concluded that the veteran's symptoms along with his 
combat experiences in Vietnam appeared to be consistent with 
the diagnosis of PTSD.  The Axis I diagnosis was chronic, 
moderate PTSD.

In a June 1999 statement in support of his claim, the veteran 
offered additional details regarding some of his claimed 
stressors in Vietnam.

November 2000 VA outpatient records reflect that the veteran 
reported being subject to several stressors while in Vietnam, 
including the receipt of hostile fire in the form of rockets 
while hauling ammo to a plane, observing enemy bodies on the 
side of the road, and witnessing a friend being shot and 
killed by his own gun.

In an August 2002 statement in support of his claim, the 
veteran stated that while he was assigned to the 27th 
Artillery, one of the escort tanks in his convoy was 
destroyed, and that the convoy had to later stop due to a 
firefight that was taking place ahead of it.  While attached 
to the 84th Artillery, the veteran recalled an incident where 
he witnessed an infantry unit being overrun near a runway, 
during which a friend named Dave was killed during the 
process of firing a 155 howitzer.

At the veteran's hearing before the Board in September 2002, 
the veteran testified that he was a truck driver and 
assistant gunner while in Vietnam, and that his units 
provided support for many infantry units at numerous 
locations in Vietnam (transcript (T.) at p. 4).  His unit was 
also periodically subject to sniper attacks (T. at pp. 4-5).  
There was also an incident where he witnessed a fellow 
service member sustain head injuries as a result of a gun 
misfire (T. at p. 5).  He was also exposed to mortar rounds 
while attached to the 27th Artillery (T. at pp. 6-7).  

In an August 2004 reply to an effort to verify the veteran's 
alleged stressors, the Center for Unit Records Research 
(CURR) advised that C. F. died in February 1969 of injuries 
he received during a firing preparation mission for Battery 
C, 6th Battalion, 84th Artillery while standing behind a 
howitzer, when the gun recoiled and struck him.  

A March 2005 reply from CURR reflects that its review of 
Morning Reports for the 6th Battalion, 27th Artillery for the 
period of May to June 1968 revealed that several service 
members were sent to Patient Casualty companies during this 
reporting period.  A review was also conducted of Operational 
Reports-Lessons Learned (OR-LL's) submitted by the 6th 
Battalion, 27th Artillery for the period of May to October 
1968, and CURR noted that these records documented numerous 
battle and non-battle casualties during the reporting period.


II.  Analysis

The Board has reviewed the evidence of record and finds that 
it first reflects a January 1999 diagnosis of PTSD, which 
resulted from a comprehensive VA PTSD examination.  The Board 
will therefore find that the record reflects a current 
finding of PTSD.  

However, for service connection to be granted, it must also 
be demonstrated that the post-service PTSD is the result of a 
stressor in service.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") has 
indicated that this is a two-part process.  The VA must first 
determine if the evidence supports the existence of an 
alleged stressful event.  This is a factual determination, 
and hence is within the purview of the adjudicative process.  
Only if this is so, a second determination must be made as to 
whether the stressor is of sufficient gravity to support a 
finding of PTSD.  This latter determination is medical in 
nature, and hence outside of the expertise of the regional 
office (RO) and the Board.  West v. Brown, 7 Vet. App. 70 
(1994).

Thus, the Board must first consider the initial requirement, 
the presence of a stressor.  In reaching this determination, 
the Boar must first determine if the veteran served in 
combat.  Such a requirement may be met either by the award of 
a combat citation, or by other supportive evidence.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If the veteran 
meets this test, then his lay testimony must be accepted as 
conclusive as to their actual occurrence.  38 U.S.C.A. 
§ 1154(b) (West 2002); See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

Initially, the Board notes that the veteran was not awarded 
any combat citations.  Moreover, there is no service evidence 
to demonstrate that the veteran personally engaged in combat.  
However, the Board has carefully reviewed the statements of 
the veteran about being subjected to rocket and other enemy 
fire while attached to the 6th Battalion of the 27th and 84th 
Artillery while in Vietnam between May 1968 and May 1969, and 
the information from these units supplied by CURR (OR-LL's 
submitted by the 6th Battalion, 27th Artillery for the period 
of May to October 1968 documented numerous battle and non-
battle casualties during the reporting period), and finds 
that this information is sufficient to verify the veteran's 
exposure to rocket and other enemy fire in Vietnam as 
alleged.  The Board further observes that the Court indicated 
in the case of Pentecost v. Principi, 16 Vet. App. 124 (2002) 
that the fact that a veteran was stationed with a unit that 
sustained attacks strongly suggests that the veteran was, in 
fact, exposed to the attacks.  Therefore, although the Board 
notes that there has clearly been some inconsistency in the 
veteran's report of certain stressors, the Board finds that 
the record contains evidence which supports that the veteran 
was exposed to significant stressful events while in Vietnam.  

The Board also notes that the January 1999 VA examiner found 
that the veteran's exposure to various stressors that 
included being in close proximity to enemy attacks was 
sufficient to support a diagnosis of PTSD, and that under the 
criteria set forth in DSM-IV, an individual may have PTSD 
based on exposure to a stressor or stressors that would not 
necessarily have the same affect on almost everyone.  Since 
there are service records which corroborate that the veteran 
experienced significant stressors in service and such 
stressors have been found to support a diagnosis of PTSD, the 
Board finds that service connection for PTSD is warranted.  


ORDER

The claim for service connection for PTSD is granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


